DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received October 11, 2022.
	Claims 1, 6, 8, 13, and 15-20 are amended.  Claims 1-20 are pending and have been examined.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a method, which is a process.
Claims 8-14 are a system, which is a machine.
Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method of analyzing office action documents, the method comprising: receiving an identification for a patent application provided by a user…; 
Formulating a search query to search an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications;
in response to receipt of results from the search query, adding the references cited in office action documents for the patent application to a reference set;
identifying, using the index, additional patent applications with office action documents where the references of the reference set have been cited based on the rejection type;
adding references found in the office action documents for the additional patent applications to the reference set;
performing a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set;
identifying, as unique keywords, keywords occurring uniquely in the patent application;
and presenting… the unique keywords.
The abstract idea of claim 8 is defined as:
at least one patent database… storing data including a plurality of office action documents stored in the database, receive an identification for a patent application provided by a user…; search an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; add the references cited in office action documents for the patent application to a reference set; identify, using the index, additional patent applications with office action documents where the references of the reference set have been cited; add references found in the office action documents for the additional patent applications to the reference set; perform a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; identify, as unique keywords, keywords occurring uniquely in the patent application; and present … the unique keywords.
The abstract idea of claim 15 is defined as:
analyzing office action documents; receive an identification for a patent application provided by a user…; search an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; add the references cited in office action documents for the patent application to a reference set; identify, using the index, additional patent applications with office action documents where the references of the reference set have been cited; add references found in the office action documents for the additional patent applications to the reference set; perform a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; identify, as unique keywords, keywords occurring uniquely in the patent application; and present… the unique keywords.
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


The steps could be performed mentally (which includes pencil and paper) as follows.  First, one could analyze office action documents mentally by observing them.  It is noted for claim 8 that a database under a broadest reasonable interpretation is an organized set of information, taught by for example a table, which could be on paper.  Then, one could receive an identification for a patent application provided by a user mentally by hearing it or receiving it on paper.  Then, one could search an index of references for the patent application, by looking at a prepared paper reference.  Paper references like this exist in other contexts, like a Shephard's book for legal citations.  That the index indicates information about the office action could all be included on paper.  Then, one could add references to a reference set on paper by writing the PGPUB numbers down.  Then, one could identify using an index other patent applications with office action documents where the references of the set have been cited by looking through a paper index.  Then, one could add those references to the original paper list that one previously added references to.  Then, one could mentally perform a keyword analysis by counting occurrences of keywords, and identifying keywords that are unique by only mentally remembering those that have a count of one.  Finally, one could present those keywords on paper.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 15  above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
[presenting information] through/in a user interface
Claim 8 recites the following additional elements:
A patent management system comprising: a network
A database accessible on the network
and a server, operatively connected to the network, wherein the server includes: a processor, a memory, software operable on the processor to
through/in a user interface
Claim 15 recites the following additional elements:
At least one computer readable medium including instructions for…
that when executed by at least one processor, cause the at least one processor to
through/in a user interface
These elements are merely instructions to apply the abstract idea to a computer because the elements of a user interface, system, network, database on a network, server connected to a network, processors, memory, and computer readable medium are merely alone or in combination generic computer elements cited to perform the abstract idea steps (identified above).  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The elements in combination amount to generic computing components such as processors, a network, and a user interface, that are recited in an apply it manner as additional elements to the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-7, 9-14, and 16-20 further define the abstract idea with further information elements and mental process steps, such as filtering information (compare information and then select information based on comparison); mapping concepts (claim mapping is performed by patent examiners); and generating a dominance score of a reference based on counting (can be done mentally using pencil and paper).  Further, these claims do not recite elements that are significantly more than the abstract idea or a practical application of the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam"), further in view of Sheets, US PGPUB 2009/0150326 A1 ("Sheets").
	Per claims 1, 8, and 15, which are similar in scope, Lundberg teaches 
	Per claim 1, a method in par 019. 
	Per claim 8, Lundberg teaches A patent management system comprising in par 019: "in patent management system"; in par 041, a network; and in pars 018-022, at least one patent database, accessible on the network, and storing data including a plurality of office action documents stored in the database, and a server, operatively connected to the network, wherein the server includes: a processor, a memory, software operable on the processor to:
	Per claim 15, At least one non-transitory computer readable medium including instructions for analyzing office action documents that when executed by at least one processor, cause the at least one processor to in par 0300.  
	Then, per claims 1, 8, and 15, Lundberg teaches receiving an identification for a patent application provided by a user through a user interface; in par 045: " For example, consider a patent publication that a user has directed to be inputted into one or more of the databases. The processing module may use a combination of automatic image recognition and text analysis to determine the filing date, issue date, title, abstract, and claims of the patent. In some embodiments, the parsing module may flag certain pieces of data that had been determined to be potentially inaccurate (e.g., a number could not be read). A user of patent management system 102 may then examine the flagged data and manually enter the information which is then stored in the appropriate database."
	Lundberg then teaches the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; in par 042: "In various embodiments, input module 214 receives data from multiple sources where it may be further processed by one or more other modules and stored in one or more of databases 202-210. For example, input module 214 may be configured to utilize one or more APIs to data from one or more patent data stores (e.g., public PAIR, private PAIR, INPADOC, foreign patent offices, patent docketing systems, portfolio management systems, etc). The data may include published patent documents, patent applications, office actions or other patent office correspondence, prior art references, claim mappings, dockets dates, and annuity payment data."
	Lundberg then teaches adding the references cited in office action documents for the patent application to a reference set; in par 021: "services that facilitate adding references to the database 116;"  
	Lundberg then teaches identifying, using the index, additional patent applications with office action documents where the references of the reference set have been cited; in par 0145: "The tool may for: a. Forward cites of prior art: i. take the pool of all prior art cited on patent; ii. watch for forward cites of any of this art; iii. report these forward cites; b. Forward cites of applied prior art only: i. take pool of applied art cited on patent (USPTO puts asterisk on these); ii. watch for forward cites; iii. report these forward cites; c. Forward cites of patent being watched; i. this is prior art; d. Forward cites of forward cites; i. here we look at the forward cites of patent being watched; ii. report any forward cites of those references; e. forward cites of forward cites of prior art."  See also par 0147: "Other rejections on the same references, or reference history, may be shown as well."
	Lundberg then teaches adding references found in the office action documents for the additional patent applications to the reference set; in par 085: "In various embodiments, tools for prior art management are used in patent management system 102. In an embodiment, in a matter management system (e.g., patent management system 102), there is a cross-citation control panel for citing prior art between cases. In various embodiments, the control panel:"
	Lundberg then teaches performing a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; in pars 0123-0125: " Automatic keyword/key phrase differentiation;] i. Create pool of keyword/key phrases for prior art and for pending application; ii. Note differentiating keyword/key phrases;"
	Lundberg then teaches identifying, as unique keywords, keywords occurring uniquely in the patent application; in par 0147: "The analytics may include 1) owners of art, 2) timing of art--timeline view, 3) timeline of art in art unit/class-subclass, 4) notable inventors, and 5) keyword overlap--unique keywords for case under rejection."
	Lundberg then teaches and presenting, in the user interface, the unique keywords.  In par 0147: "In an embodiment, the tool may generate a spreadsheet output with keywords mapped to paragraphs with analysis functions built in spreadsheet or may generate a spreadsheet with capabilities built into a web interface. The capabilities may be used to find which paragraphs or documents have certain combinations of keywords (a user may pick the combination of keywords). Also, a user may search for and map concepts to cited art that are not shown."
	Lundberg does not teach formulating a search query to search an index for references cited in office action documents for the patent application; in response to receipt of results from the search query.
	Haslam teaches subject content analysis from subject and reference contents.  See abstract.
	Haslam teaches formulating a search query to search an index for references cited in office action documents for the patent application; in response to receipt of results from the search query in par 062: "Referring to FIG. 7, another method for specifying and searching for reference content, using a recursive citation traversal, is illustrated. A user or computer program specifies a subject content list in area 702. In the example illustrated by FIG. 7, this list comprises a single content item with an identifier 706. The search program then finds all content that content 706 cites, and in this example, finds reference content with identifiers 716, 708, 712 and 714. The search component may also find all the reference content that cites subject content 706, and in the example shown, finds reference content with identifiers 728, 742, 744, 746, and 748. In this search mode, the search module may then recursively retrieve content that is cited by, and that cites those reference content items. For example, in FIG. 7, reference content 716 cites items 726, 724 and 722, and reference content 716 is cited by items 720 and 718. Similarly, reference content 728 cites items 730, 732 and 734, and is cited by items 736, 738 and 740. The example in FIG. 5 also shows that content item 748 cites items 750, 752 and 754 and that item 748 is cited by 756, 758 and 760. Clearly the recursive citation retrieval can continue indefinitely and go forwards and backwards for each item, to any depth of recursion. The search may stop when a maximum number of reference content items have been retrieved, or when a certain depth of recursion has been reached."  Haslam performs steps in response to receipt of results because further searches (recursive) are performed.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg with the searching references teaching of Haslam because Haslam teaches that:
It is notable that the processes and types of information that are useful in prior art searching may be useful for other processes within patent analysis, or for other business applications entirely. For example, still within the field of patent analysis, comparison of patent claims, accompanied by text extracted from the supporting specification and patent file history, and accompanied with text from reference content may be performed when one or more patents of a portfolio are compared against product documentation, in order to determine product infringement.

Par 007.  Haslam's teaching would motivate one to modify Lundberg with searching references to be able to determine product infringement or better compare patent claims.  This would improve Lundberg's teachings of prior art analysis.  For these reasons, one would be motivated to modify Lundberg with Haslam. 
	Lundberg does not teach identifying… additional patent applications with office action documents where the references of the reference set have been cited based on the rejection type.
	Sheets teaches a method for profiling an examiner or examination group.  See abstract.
	Sheets teaches identifying… additional patent applications with office action documents where the references of the reference set have been cited based on the rejection type in par 050 where "types of rejections" are used to extrapolate "to the entire art examined by the examiner and the entire PTO."  This identifies additional applications with office action documents because the entire art examined are additional applications and they have office action documents.  They are extrapolated by rejection type as well as by the prior art.  See par 050: "An applicant can analyze his own portfolio and extrapolate to the entire art examined by the examiner and entire PTO. Instantly determine by examiner, by SPE, by art unit the types of rejections, types of office actions, the prior art, scope of searches, and success by attorneys in order to pre-write and manipulate claim language around probably rejection from an examiner." See also par 059: "Analyze and profile prior art rejections; what is the success rate against 35 USC 102, 103, 112 rejections from an examiner, profile which prior art is cited the most for which type of rejection by an examiner."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rejection and prior art analysis teaching of Lundberg, as modified by Haslam, with the analysis by rejection type teaching of Sheets because Sheets teaches the following advantage:
The smart agent can analyze whether an examiner uses certain types of language and certain phrases based upon one, two, or more cited art, and when and on what types of claims are rejections maintained or withdrawn. The agent can predict reasons for or against allowance by analyzing the practitioner, the art cited, the types of responses from the applicant, the types and length of claims, reasons for rejection the claims, and the prosecution histories of successful applications that have been allowed by an examiner.

Par 059.  This teaching would motivate one ordinarily skilled to modify Lundberg because it would allow for better predictions on how to attain an allowance from an examiner.  Because this would make patent prosecution more efficient, and therefore improve Lundberg, one would be motivated to modify Lundberg with Sheets.  
	Per claims 2, 9, and 16, which are similar in scope, Lundberg, Haslam, and Sheets teach the limitations of claims 1, 8, and 15, above.  Lundberg further teaches the index further comprises text corresponding to the rejection type in par 089: "Type of citation--102(b)/103."
	Per claims 3, 10, and 17, which are similar in scope, Lundberg, Haslam, and Sheets teach the limitations of claims 1, 8, and 15, above.  Lundberg further teaches filtering the reference set by the rejection type, wherein filtering further comprises providing a reference set of filtered cited references in pars 099-0102: " Art displayed in each Matter can be filtered by: i. Cross-cited art (art arriving from other Matters); [0101] 1. Number of hops to get to list; 2. Type of rejection (102/103);"
	Per claims 4, 11, and 18, which are similar in scope, Lundberg, Haslam, and Sheets teach the limitations of claims 3, 10, and 17, above.  Lundberg further teaches the set of filtered cited references comprises a filtered rejection type and a text corresponding to the filtered rejection type, for each filtered cited reference in the set of filtered cited references where as taught in par 099 above the art is displayed in each matter, which teaches that the text corresponding to the filtered rejection type is shown.  
	Per claims 5, 12, and 19, which are similar in scope, Lundberg, Haslam, and Sheets teach the limitations of claims 3, 10, and 17, above.  Lundberg further teaches mapping a set of scope concepts to claims of the patent application; generating a claim chart of claims from the patent application and the set of scope concepts; and presenting, in the user interface, the claim chart with the unique keywords identified in the claims and scope concepts in par 0161: "In an embodiment, a docketing management system includes an interface with a claim chart with claim history of each claim allowing a user to drill down into claim versions, office actions, or responses etc. This data may be retrieved from one or more databases of a docketing management system or other external databases."  See also par 0171: " the tool takes the keywords from the claim and use those keywords (keywords from claims can either be just all non-routine words or can be determined by looking to see which keywords are unique compared to cited prior art)."
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam"), further in view of Sheets, US PGPUB 2009/0150326 A1 ("Sheets"), further in view of Van Luchene et al., US PGPUB 2007/0220105 A1 ("Van Luchene").  
Per claims 6, 13, and 20, which are similar in scope, Lundberg, Haslam, and Sheets teach the limitations of claims 1, 8, and 15, above.  Lundberg does not teach generating, for each reference in the reference set, a total number of times the reference is cited in office action documents against the patent application and identified additional patent applications, and presenting, in the user interface, total number of times the reference is cited.
Van Luchene teaches novel means for performing prior art searches using automated means.  See abstract.
Van Luchene teaches generating, for each reference in the reference set, a total number of times the reference is cited in office action documents against the patent application and identified additional patent applications, and presenting, in the user interface, total number of times the reference is cited in par 0110: "Once the database is selected, the search may be run to locate relevant prior art. In one embodiment, prior art may be scored as relevant using simple table based method, quantitative and qualitative approaches to decision analysis, a rules based system, or artificial intelligence techniques, for example neural net, Bayesian algorithm, genetic algorithms, pattern recognition, expert systems, case based reasoning, fuzzy systems, hybrid intelligent systems, evolutionary computation, concept processing or any combination thereof. Such methods may evaluate multiple criteria including common words and phrases in the patent application and the prior art; the class and sub class of the patent application and the prior art; the amount of time the prior art was considered by the end user or patent examiner on the same or similar patent applications; the notes an end user or patent examiner has attached to the prior art; the number of times the prior art has been cited by other publications in the field; the office actions performed by the system or patent examiners utilizing the same prior art on similar patent applications."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg in combination with Haslam with the score corresponding to the total times the prior art has been cited teaching of Van Luchene because Van Luchene teaches 
It usually takes years of training to fully develop the skills required to ascertain a proper search strategy after analyzing an application, particularly in areas of emerging technologies where most if not all art is in non-patent literature sources. Given the increasing number of applications being filed and the increased demand for protection of intellectual property, it would be advantageous to provide alternate methods for performing prior art searches.
	
Par 006.  One would be motivated to modify Lundberg and Haslam because the improved search techniques of Van Luchene would enable prior art searches to be more efficient.  This would make Lundberg's teachings more effective for analyzing prior art.  For these reasons, one would be motivated to modify Lundberg and Haslam with Van Luchene.  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam"), further in view of Sheets, US PGPUB 2009/0150326 A1 ("Sheets"), further in view of Van Luchene et al., US PGPUB 2007/0220105 A1 ("Van Luchene"), further in view of Dehlinger, US PGPUB 2006/0149720 A1 ("Dehlinger"). 
Per claims 7 and 14, Lundberg, Haslam, Sheets, and Van Luchene teach the limitations of claims 6 and 13, above.  Lundberg does not teach the references of the reference set are ranked by the earliest office action date where a respective reference of the reference set was cited.
Dehlinger teaches accessing information derivable from a collection of citation-rich documents, such as scientific articles, works of scholarship, appellate cases, legal documents, and the like.  See abstract.
Dehlinger teaches the references of the reference set are ranked by the earliest office action date where a respective reference of the reference set was cited in par 0095: "The purpose of the ranking operations shown in FIG. 8 is to re-rank the citations, previously ranked according to total phrase score, according to citation date or document occurrence of that citation, i.e., number of documents containing that citation. The re-ranking is done by a moving window method that considers, at any one time, a small window of X ranked citations, where X is typically 5-10. Within this window, the most recent citation (where the citations are being ranked by date) or the citation with the highest document occurrence (where the citations are being ranked by document occurrence) is moved to the top of the ranking within the window, and the window then moves "down" one citation, and repeats the process of moving the citation with the top-ranked date or document occurrence to the top of the new X-citation window. Thus, a citation can advance in ranking by X citations at most, so that the final rankings reflect both by total citation score and citation date or citation document occurrence."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg in combination with Haslam and Van Luchene with the ranked by date when a reference was cited teaching of Dehlinger because Dehlinger teaches 
an improved KM system for managing document information, and in particular, a system that allows for more efficient, accurate information management in stored documents, and in particular, citation-rich documents, that is, documents containing a plurality of bibliographic citations. Such a search system should have additional applications in KM, for example, as a database for citations, or for providing users with update citations, or for constructing legal arguments.

Par 005.  One would be motivated by Dehlinger because it would enable more efficient, accurate information management. This would improve Lundberg which concerns information management.  For these reasons, one would be motivated to modify Lundberg, Haslam, Sheets, and Van Luchene with Dehlinger.
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Response to Arguments

35 USC 101
	Examiner has considered the arguments but found them unpersuasive.  Examiner has found that the abstract idea steps can be performed in the human mind because they are the mental process steps of observing and making judgments, which can be performed.  Additionally, the human mind can collect, compare, and present the results of such comparison, which is the essence of searching (recited at a broad level in the claims).  Further, the claims do not recite a technical solution to a technical problem because there is no evidence of this submitted from the specification, nor is it apparent on its face.  One ordinarily skilled would have to recognize that document data analysis is solely a technical area, where broadly speaking, document data analysis is also a mental process.  Therefore, the 101 rejection is maintained.  
35 USC 112
	Applicant's argument is persuasive and keyword is attributed the broadest reasonable interpretation of the plain meaning of the term.  Therefore, the rejection is withdrawn.  
35 USC 103
	Applicant argues the amended claim limitations, but they required further search and consideration which found new art that has been applied.  Therefore the arguments are moot.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689